EXHIBIT 10.4.2










FORM OF AMENDMENT TO DIRECTOR DEFERRED FEE AGREEMENTS WITH DENNIS O. GREEN AND
JAMES W. HOLDEN, JR.








--------------------------------------------------------------------------------







LOWCOUNTRY NATIONAL BANK

Director Deferred Fee Agreement

 

 

THIRD AMENDMENT

TO THE

LOWCOUNTRY NATIONAL BANK

DIRECTOR DEFERRED FEE AGREEMENT

FOR

[NAME]







THIS THIRD AMENDMENT is adopted this 17th day of December, 2008, effective as of
January 1, 2009, by and between CBC National Bank (formerly known as and
currently doing business as Lowcountry National Bank), a nationally-chartered
commercial bank with offices located in Beaufort, South Carolina (the
“Company”), and _______________ (the “Director”).




The Company and the Director executed the Director Deferred Fee Agreement on
January 26, 2004, which has been amended twice since such date (the
“Agreement”).




The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with the final regulations Section 409A of the
Internal Revenue Code, including the transition rules under IRS Notice 2007-86.
 Therefore, the following changes shall be made:




Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.1

“Change of Control” means, with respect to the Company, a “change in the
ownership of a corporation” as defined in Treasury Regulations Section
1.409A-3(i)(5)(v).




Section 1.12a of the Agreement shall be deleted in its entirety and replaced by
the following:




1.12a

“Specified Employee” means a key employee (as defined in Code Section 416(i)
without regard to Code Section 416(i)(5)) of any member of the Service
Recipient, any stock of which is publicly traded on an established securities
market or otherwise as of the date of the Director’s Termination of Service. For
this purpose, a Director is a key employee if the Director meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the twelve (12) month period ending on December
31.  Notwithstanding the foregoing, if the Director is a key employee determined
under the preceding sentence, the Director will be deemed to be a Specified
Employee for the period commencing as of April 1 following such December 31 and
through the succeeding March 31 or as otherwise required by Code Section 409A.





ANNEX D - 1




--------------------------------------------------------------------------------







LOWCOUNTRY NATIONAL BANK

Director Deferred Fee Agreement

 

 

The following Section 1.12b shall be added to the Agreement immediately
following Section 1.12a:




1.12b

“Service Recipient” means the Company and each business entity that, together
with the Company, constitutes the “service recipient” as defined in Code Section
409A and the regulations thereunder.




Section 1.13 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.13

“Termination of Service” means the termination of the service relationship
between a Director and the Service Recipient for any reason which constitutes a
“separation from service” under Code Section 409A.  Notwithstanding the
foregoing, the service relationship between a Director and the Service Recipient
is considered to remain intact while the Director is on military leave, sick
leave or other bona fide leave of absence if there is a reasonable expectation
that the Director will return to perform services for the Service Recipient and
the period of such leave does not exceed six months, or if longer, so long as
the Director retains a right to return to service with the Service Recipient
under applicable law or contract.  If the Director is also an employee of the
Company or other member of the Service Recipient, the termination of such
employment will not constitute a Termination of Service if the Director
continues to serve as a director of the Company or other member of the Service
Recipient, and the average level of bona fide services performed as an employee
shall not be considered in determining whether a Termination from Service has
occurred.




Section 1.14 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.14

“Unforeseeable Emergency” means a severe financial hardship of the Director, the
Director’s spouse, the Director’s beneficiary, or the Director’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Director’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstance
arising as a result of events beyond the control of the Director.  




The following Section 4.9 shall be added to the Agreement immediately following
Section 4.8:




4.9

Payment Pursuant to Code Section 409A Transition Rule.  Notwithstanding anything
in this Agreement to the contrary, to the extent not already paid, the Director
may, at a time designated by the Company that is not later than December 31,
2008, make a special one-time change in the time and form of payment of his
Deferral Account under this Section 4.9.  The Director may elect under this
Section to have the Director’s entire Deferral Account balance as of December
31, 2008 paid to the Director in a single lump sum in January 2009 as soon as
practicable following January 1, 2009.  Such payment shall be in





ANNEX D - 2




--------------------------------------------------------------------------------







LOWCOUNTRY NATIONAL BANK

Director Deferred Fee Agreement

 

 

full satisfaction of the Director’s Deferral Account balance as of December 31,
2008.  This provision shall not alter the timing of any payment that would
otherwise be made in the 2008 calendar year under the terms of this Agreement.




Article 5 of the Agreement shall be deleted in its entirety and replaced by the
following:




Article 5

Death Benefits




5.1

Death after Normal Retirement Age.

  If the Director dies after reaching his Normal Retirement Age, the Company
shall pay to the Director’s beneficiary the remaining portion of the Deferral
Account balance at the same time and in the same amounts as they would have been
paid to the Director had the Director survived.




5.2

Death Before Normal Retirement Age.  If the Director dies prior to reaching his
Normal Retirement Age, the Company shall pay to the Director’s beneficiary the
Deferral Account balance in a lump sum within 60 days after the Director’s
death.




The flush language under Section 7.1 of the Agreement that reads “The Director’s
Deferrals shall be paid to the Director in a lump sum within 60 days following
Termination of Service.” shall be deleted.




Section 9.3 of the Agreement shall be deleted in its entirety and replaced by
the following:




9.3

Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 9.2, the Company may distribute the Deferral Account balance
determined as of the date of the termination of the Agreement in a lump sum to
the Director (or, in the event of the Director’s death, to the Director’s
beneficiary) if the Company terminates this Agreement:




(a)

within twelve (12) months of a corporate dissolution taxed under Code Section
331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the Deferral Account distributed from the Agreement
is included in the Director’s gross income in the latest of the following years
(or, if earlier, the taxable year in which the amount is actually or
constructively received):

(1)

The calendar year in which the Agreement termination and liquidation occurs;

(2)

The first calendar year in which the Deferral Account is no longer subject to a
substantial risk of forfeiture; or

(3)

The first calendar year in which the payment of the Deferral Account is
administratively practicable;

(b)

pursuant to irrevocable action taken by the Company within the thirty (30) days
preceding or the twelve (12) months following a “change in control event” as
defined in Code Section 409A and the regulations thereunder (a “409A Change of





ANNEX D - 3




--------------------------------------------------------------------------------







LOWCOUNTRY NATIONAL BANK

Director Deferred Fee Agreement

 

 

Control”), provided that this Subsection will only apply to a payment under the
Agreement if all agreements, methods, programs, and other arrangements sponsored
by the Service Recipient immediately after such 409A Change of Control with
respect to which deferrals of compensation are treated as having been deferred
under a single plan under Treasury Regulations Section 1.409A-1(c)(2) are
terminated and liquidated with respect to each participant that experienced the
409A Change of Control, so that under the terms of the termination and
liquidation, all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs, and
other arrangements within twelve (12) months of the date the Service Recipient
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.  Solely for purposes of
this Subsection, where the 409A Change of Control event results from an asset
purchase transaction, the applicable member of the Service Recipient with the
discretion to liquidate and terminate the agreements, methods, programs, and
other arrangements is the member of the Service Recipient that is primarily
liable immediately after the transaction for the payment of the deferred
compensation; or

(c)

at any time, provided that

(1)

the termination and liquidation does not occur proximate to a downturn in the
financial health of any member of the Service Recipient;

(2)

every member of the Service Recipient terminates and liquidates all agreements,
methods, programs, and other arrangements sponsored by any member of the Service
Recipient that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Treasury Regulations
Section 1.409A-1(c) if the Director had deferrals of compensation under all of
the agreements, methods, programs, and other arrangements that are terminated
and liquidated;

(3)

no payments in liquidation of the Agreement are made within twelve (12) months
of the date the Company takes all necessary action to irrevocably terminate and
liquidate the Agreement other than payments that would be payable under the
terms of the Agreement if the action to terminate and liquidate the Agreement
had not occurred;

(4)

all payments are made within twenty-four (24) months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the Agreement;
and

(5)

no member of the Service Recipient adopts a new plan that would be aggregated
under Treasury Regulations Section 1.409A-1(c) with any plan terminated and
liquidated pursuant to this Subsection if any such plan covers any employee or
director who was a participant in any such plan, at any time within three years
following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Agreement.




[Remainder of page intentionally left blank.]





ANNEX D - 4




--------------------------------------------------------------------------------







LOWCOUNTRY NATIONAL BANK

Director Deferred Fee Agreement

 

 

IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
Third Amendment.




Director:

 

CBC National Bank

 

 

 

 

 

By

 

[name]

 

 

Title

 








ANNEX D - 5


